Backes, V. C.
The complainant bought and paid for two properties in Jersey City and took title in his wife’s name, at her request, and on her promise that she would make a will devising them to him for life remainder to his children by a former marriage. The wife died without making a will and the husband’s bill is against her parents, who succeeded, to the estate, to enforce the promise. The facts are satisfactorily established.
Aside from contending that the proofs do not support this finding, the defendants contend that the oral promise of the wife was unenforcible because of the statute of frauds. The promise was upon a valuable consideration paid by the husband ; he has performed his part of the bargain, and the statute is not available to bar relief. Johnson v. Hubbel, 10 N. J. Eq. 332; Duvale v. Duvale, 54 N. J. Eq. 581; affirmed, 56 N. J. Eq. 375.
There will be a decree.
The children are not parties to the suit. They will have to be brought in.